Title: To Thomas Jefferson from John Trumbull, 29 May 1789
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
London May 29th. 1789.

The Diligence which leaves this tomorrow morning will bring your books and pictures.—I was prevented sending them on thursday.—A Duplicate of your Account with the Bills &c. will come by Mr. Broome if I have a moment to prepare for him.
Your A——Letters I shall have an opportunity to send to Boston in a few days—there is no other conveyance for some time, except the exceptionable one. I am Dr Sir most Gratefully Your

Jno Trumbull

